DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 05/25/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 01/24/2022, Applicants elected without traverse the invention of Group I (claims drawn to methods comprising analysis of SLC30A2 polynucleotide sequences) and the particular sequence that is SEQ Id NO:  2. 
Claims 14-16, 18, 20, 21 and 27 remain from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2022.

Withdrawn Objection to the Specification
This objection to the specification as set forth on pages 2-3 of the Office Action of 02/17/2022 is withdrawn in light of the submission of 05/25/2022 of new drawings, which are entered.  

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejections of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 3-4 of the Office Action of 02/17/2022, are withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 101
The rejection of claims under 35 U.S.C. 101, as set forth on pages 4-9 of the Office Action of 02/17/2022, is withdrawn in light of the amendments to the claims.  The claims are directed to the detection of a mutation in a SLC30A2 and the correlation of the detected mutation with low zinc content in a breast milk composition, and where the correlation is integrated into a practical application with the step of administering zinc to a breastfed infant that is consuming the breast milk.    

Maintained Claim Rejections - 35 USC § 112 1st ¶ - Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 8 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant rejection of claims for lack of adequate written description is relevant to the claims as they are drawn to detecting any mutations or polymorphism (i.e.:  gene alteration) in a SCL30A2 polynucleotide, and where the polynucleotide sequences are specifically indicative of low zinc content in a breast milk sample.  The claims encompass an extremely large breadth of structures generically encompassing any alterations (e.g.:  including but not limited to any single or multiple nucleotide insertions, deletions of substitutions, or larger alterations such as translocations, fusions, exonic deletions), and alterations anywhere in a SCL30A2 gene (e.g.:  coding sequences, introns, splice sites, promoters, upstream enhancers, downstream regulatory elements).  But the specification teaches only specific examples of particular alterations in SLCO30A2 (i.e.:  detected in a TNZD-related subjects; or available in the Exome Aggregation Consortium (ExAC) database).  
While the teachings of the specification may provide some new SLC30A2 mutations, of point to some alterations known in the prior art, the state of the art concerning methods of gene sequencing and analysis does not provide any indication of how the structure of one gene mutations or alterations is representative of additional unknown gene variations.  This is particularly relevant where the claims generically encompass any mutations in the SLC30A2 gene, and also require a functional association with low zinc content in breast milk.  The skilled artisan can not predict any naturally occurring mutations that might exist in a sample based on any previously identified mutations, nor can the particular structures of other mutations indicate a particular functionality to any other different mutations.
Possession of the claimed invention may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).

Thereby, a showing of how to potentially identify other variants that can be used in the claimed methods is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 112 as encompassing subject matter that is not adequately described by the application as originally filed.  Applicants’ arguments (p.8-9 of the Remarks of 05/25/2022) have been fully and carefully considered but are not found to be persuasive to withdraw the rejection as maintained above.  Applicants have argued that the specification provides exemplification of the detection of guanine 839 being mutated to thymine, and the deletion of bases 840-866.  This argument is not persuasive because they are not commensurate in scope with the breadth of the claims.  The argument addresses two particular mutations (the specific 839 alterations, and the 840-866 deletion), claims include a plurality of additional mutation positions.  Furthermore, while the specification may provide teachings of specific mutations, such as 839 g→t, the recitation in claim 1 with regard to position 839 generically recites “mutation of guanine 839”.  The claim thus encompass any possible mutation at the recited positions (e.g.:  g→a; g→c; del g; g replaced with multiple addition nucleotides), which are not provided in the application as originally filed.  As set forth in the rejection, the state of the art concerning methods of gene sequencing and analysis does not provide any indication of how the structure of one gene mutation or alteration (such as 839 g→t, taught in the application) is representative of additional unknown gene variations (as encompassed by the claims).

Maintained Claim Rejections - 35 USC § 102
Modified as Necessitated by Claim Amendments
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itsumura et al (2013) (cited on the IDS of 08/23/2021).
Regarding the limitations of claim 2, Itsumura et al teaches the steps of providing a composition comprising breast milk (e.g.:  p.2 – Clinical data “The mother’s breast milk and serum zinc levels were subsequently evaluated. The breast milk zinc level (0.02 mg/dL) was lower than the normal level expected during the fourth week of lactation (0.2 mg/dL)” and also teaches determining the presence of a mutation (e.g.: a a C to T transition (c.887C.T) at exon 7 which substitutes a serine residue with a leucine residue (S296L); see Figure 1B and 1C) in a SLC30A2 polynucleotide sequence (e.g.:  p.2 - Sequencing of SLC30A2/ZnT2 and SLC30A4/ZnT4).  The reference teaches that the (c.887C.T) destabilizes the protein, creating reduced protein levels resulting in decreased zinc transport activity, likely causing decreased zinc transport into breast milk.
Further relevant to the limitations of claims 2 and 3, the reference teaches that a baby had symptoms of zinc deficiency, and that infants fed on the milk with low zinc content develop transient neonatal zinc deficiency.  The reference provides that infant was given oral zinc replacement therapy with Polaprezinc, which alleviated the effects of zinc deficiency.
Relevant to the limitations of claims 5, 10 and 13, the reference teaches PCR and sequence analysis of genomic DNA sequences (e.g.:  p.2 - Sequencing of SLC30A2/ZnT2 and SLC30A4/ZnT4).
Relevant to the limitations of claims 6, the reference teaches that the (c. 887C.T) leads to reduced zinc transport.


Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 102 as anticipated by the cited prior art.  Applicants’ arguments (p.9-10 of the Remarks of 05/25/2022) have been fully and carefully considered but are not found to be persuasive to withdraw the rejection as maintained above.  Applicants have argued that the cited prior art is limited to a mutation being either c.454T.C or c.887C.T, and thus is not applicable to the mutations recited in the claims.  This argument is not persuasive where claim 2 includes “determining the presence of a mutation being selected from the group consisting of: … mutation of cytosine 887”.  Where the teachings of the prior art are relevant to a mutation that is encompassed by the claims, the rejection is properly maintained.

Conclusion
Claims 2-6, 8 and 10-13 are rejected.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 9 requires the detection of a c.839C.T mutation in the SLC30A2 gene sequence for the diagnosis of low zinc in breast milk, which does not appear to be taught or particularly suggested by, the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The thesis of Sandra Castillo San Juan (2014) teaches a several mutations in the SLC30A2 gene, including a polymorphism at the codon encoding the Gly at 280 that is a G to A polymorphism corresponding to position 839 of the SLC30A2 sequence (i.e.:  rs200846211 on page 39).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634